                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:20-cv-00009-MOC
                                 (3:16-cr-00233-MOC)


JAMES SCOTT ERVIN, JR.,                             )
                                                    )
                        Petitioner,                 )
                                                    )
vs.                                                 )              ORDER
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                  Respondent.                       )
______________________________________              )

          UPON MOTION of the Government to hold this action in abeyance pending the issuance

of the mandate by the Fourth Circuit Court of Appeals in United States v. Gary, 954 F.3d 194 (4th

Cir. 2020).

          IT IS HEREBY ORDERED that the Motion to Hold Petitioner’s Motion to Vacate in

Abeyance [Doc. 7] is GRANTED. The Government shall respond to the Petitioner’s Motion to

Vacate within 45 days of the Fourth Circuit’s mandate in United States v. Gary, 954 F.3d 194

(2020).

 Signed: June 6, 2020




            Case 3:20-cv-00009-MOC Document 8 Filed 06/08/20 Page 1 of 1
